Exhibit 10.22
DIRECTOR COMPENSATION
(Effective as of July 1, 2008)
     The following table describes the standard arrangements pursuant to which
non-employee directors of FirstMerit Corporation will be compensated for their
services.

     
Annual Retainer
  $27,000 annually
 
   
Audit Chair Retainer
  $10,000 annually
 
   
Lead Independent Director Retainer
  $60,000 annually and in addition to the Annual Retainer
 
   
Board Meeting Fees*
  $2,000
 
   
Audit Committee Chair Meeting Fees*
  $3,500
 
   
Audit Committee Meeting Fees*
  $2,500
 
   
Risk Committee Chair Meeting Fees*
  $3,500
 
   
Risk Committee Meeting Fees*
  $2,500
 
   
Compensation Committee Chair Meeting Fees*
  $3,100
 
   
Compensation Committee Meeting Fees*
  $1,550
 
   
Nominating and Corporate Governance Committee Chair Meeting Fees*
  $2,700
 
   
Nominating and Corporate Governance Committee Meeting Fees*
  $1,350
 
   
Executive Committee Chair Meeting Fees*
  $2,700
 
   
Executive Committee Meeting Fees*
  $1,350
 
   
Telephonic Meeting Fees*
  $750
 
   
Annual Restricted Share Award
  $24,000 Restricted Share Value
 
   
New Director Restricted Share Award
  $24,000 Restricted Share Value on the day after the effective date of the
newly elected/appointed director.

 

*   Indicates fees paid on a per meeting basis.

 